DETAILED ACTION
Response to Amendment
In the amendment dated 11/1/22, the following has occurred: Claims 1, 3, 6-7, 13, and 15 have been amended; Claims 2, 4-5, 8-10, 14, and 16-17 are cancelled; and new Claims 18-20 have been added.
Claims 1, 3, 6-7, 11-13, 15, and 18-20 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 11/1/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-7, 11-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Bender et al., US 20090263708 (hereinafter, Bender; as cited on IDS filed 6/29/21), in view of Kim et al., US 20170125755 (hereinafter, Kim; as cited on the record filed 6/29/21).
As to Claim 1:
	Bender discloses battery pack (Fig. 6), which comprises: 
a battery cell assembly (100, battery pack system) including a battery cell array (100) composed of a plurality of battery cells and a channel (22, Fig. 8) provided in the battery cell array (100), the channel being formed by the surrounding of N battery cells, wherein N > 2 (N is 3 in Fig. 8); and 
a heat dissipation assembly (20) including a heat-absorbing member (220) disposed in the channel (22) and the heat-absorbing member (220) including N side walls, wherein the N side walls (220) respectively abut against the side walls (Fig. 8) of the N battery cells;
	wherein the heat dissipation assembly (30) comprises a heat-conducting member (32) in contact with the heat-absorbing member (31) to dissipate the heat absorbed by the heat-absorbing member (31); 
wherein the heat-conducting member includes a shaft body disposed along an axial direction of the battery cell assembly and a plurality of heat dissipation fins provided on an arc-shaped sidewall of the shaft body; and
the heat-conducting member (30, 82) includes a shaft body (821) disposed along an axial direction of the battery cell and, but does not disclose a plurality of heat dissipation fins.
In the same field of endeavor, Kim discloses a batter pack having several battery cells 320 stored into a heat dissipation member 310 similar to that of Bender (Fig. 9, [0085-0087]).  Kim further discloses a phase changing material 350 stored inside the heat dissipation member 310 having multiple fins as shown in Figure 9 as to facilitate heat transfer [0085-0087].
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heat conducting member with a shaft body having fins as taught by Kim to the heat conducting member of Bender as to further facilitate heat transfer [0085-0087].	
As to Claim 2:
	Bender discloses the heat dissipation assembly (20) comprises a heat-conducting member (30) in contact with the heat-absorbing member (220, ductor) to dissipate the heat absorbed by the heat-absorbing member (220 , Fig. 6, 8).
As to Claim 3:
	Bender discloses the heat-conducting member (30) is disposed along an axial direction of the battery cell (100), and the heat-conducting member (30) is partially located inside the heat-absorbing member (220) and partially located outside the heat-absorbing member (220, Fig. 6, 8).  

    PNG
    media_image1.png
    710
    1062
    media_image1.png
    Greyscale

As to Claim 6:
	Bender discloses the heat-conducting member (30) penetrates the heat-absorbing member (220) along the axial direction of the battery cell (Fig. 6, 8).  
As to Claim 7:
	Bender discloses the battery pack (100) further comprises a housing (125, 126, 150, Fig. 3, 10) for accommodating the battery cell assembly (100, battery pack system) and the heat dissipation assembly (20), and the heat-conducting member (30) is in contact with the housing (125, 126, 150, Fig. 3, 10).  
As to Claim 11:
	Bender discloses the heat-absorbing member (220) is made of shape-stabilized phase change material (130, heat pipe with working fluid, coolant, water, ethanol; some of the fluid will be in liquid phase and some will be in the gas phase… [0024, 0032]).  
As to Claim 12:
	Bender discloses the heat-absorbing member (220) comprises phase change material and a heat-conducting shell (30) accommodating the phase change material (130, heat pipe with working fluid, coolant, water, ethanol; some of the fluid will be in liquid phase and some will be in the gas phase… [0024, 0032], Fig. 4, 7).
As to Claim 13:
	Bender discloses a battery pack (Fig. 6), which includes 
a plurality of battery cells (100), a frame (125, 126, 150, Fig. 3, 10), and a heat dissipation assembly (20), the frame (125, 126, 150, Fig. 3, 10) is provided with a receiving portion to receive the battery cells, 
wherein the receiving portion includes a first receiving portion (125, 126) for receiving the N battery cells (100), the heat dissipation assembly (20) including a heat-absorbing member (220) disposed in the first receiving portion (125, 126), the heat-absorbing member (220) including N sidewalls (220), and the N sidewalls respectively resist the N battery cells contained in the first receiving portion (N is 3 in Fig. 8), and 
the N battery cells (100) being located between the heat-absorbing member (220) and the sidewalls of the first receiving portion (125, 126, Fig. 3, 10), wherein N> 2 (N is 3 in Fig. 8); ; 
wherein the heat-conducting member includes a shaft body disposed along an axial direction of the battery cell assembly and a plurality of heat dissipation fins provided on an arc-shaped sidewall of the shaft body; and
the heat-conducting member (30, 82) includes a shaft body (821) disposed along an axial direction of the battery cell and, but does not disclose a plurality of heat dissipation fins.
In the same field of endeavor, Kim discloses a batter pack having several battery cells 320 stored into a heat dissipation member 310 similar to that of Bender (Fig. 9, [0085-0087]).  Kim further discloses a phase changing material 350 stored inside the heat dissipation member 310 having multiple fins as shown in Figure 9 as to facilitate heat transfer [0085-0087].
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heat conducting member with a shaft body having fins as taught by Kim to the heat conducting member of Bender as to further facilitate heat transfer [0085-0087].	
As to Claim 15:
	Bender discloses  the heat-conducting member (30) is disposed along an axial direction of the battery cell (100), and a part of the heat-conducting member (30) is located inside the heat-absorbing member (220, ductor) and a part of the heat-conducting member (30) is located outside the heat-absorbing member (220, ductor). 
As to Claim 20:
Bender does not disclose a plurality of heat dissipation fins.
Kim further discloses that each fin is configured to perpendicularly outwardly extend from the shaft body along a radial direction of the shaft body (see Fig. 9 below – there are four fins that are perpendicular to the shaft body and the fins extend along the radial direction of the shaft body).
    PNG
    media_image2.png
    1004
    896
    media_image2.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heat conducting member with a shaft body having fins as taught by Kim to the heat conducting member of Bender as to further facilitate heat transfer [0085-0087].	
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Bender in view of Kim, as applied to Claim 1 above, and further in view of Lee et al., US 20070031728 (hereinafter, Lee)
As to Claim 18:
Bender discloses the plurality of heat dissipation fins has a plurality of projection, but Bender does not disclose that each projection formed a plurality of fins that forms a straight line parallel to an axis of the shaft body along the axial direction of the battery cell assembly.  
In the same field of endeavor, Lee also discloses a battery module (10) having plurality of cells 12  with  a guidance unit 30 having multiple protrusions 32 (Fig. 2) similar to Bender.  Lee further discloses as shown in Figure 2 that the fins 32 can form a row or plurality of fins which promote turbulence and flow circulation inside the battery module [0072-0079, 0083-0087].

    PNG
    media_image3.png
    920
    1000
    media_image3.png
    Greyscale

It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate plurality of fins structure such that a row of plurality of fins instead of the continuous solid structure of Bender as taught by Lee as to promote turbulence and flow circulation inside the battery module [0072-0079, 0083-0087].
As to Claim 19:
Bender discloses the plurality of heat dissipation fins has a plurality of projection, but Bender does not disclose that each projection formed a plurality of fins that forms a straight line parallel to an axis of the shaft body along the axial direction of the battery cell assembly.  
In the same field of endeavor, Lee also discloses a battery module (10) having plurality of cells 12  with  a guidance unit 30 having multiple protrusions 32 (Fig. 2) similar to Bender.  Lee further discloses as shown in Figure 2 that the fins 32 can form a row or plurality of fins which promote turbulence and flow circulation inside the battery module [0072-0079, 0083-0087].  Lee shows two rows of plurality of fins symmetric about the axis of the shaft body (Fig. 2).

    PNG
    media_image3.png
    920
    1000
    media_image3.png
    Greyscale

It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate plurality of fins structure such that a row of plurality of fins instead of the continuous solid structure of Bender as taught by Lee as to promote turbulence and flow circulation inside the battery module [0072-0079, 0083-0087].	

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that Kim does not disclose the phase change materials 350 have multiple fins.  However, it is clear that in Figure 9, Kim discloses that each fin is configured to perpendicularly outwardly extend from the shaft body along a radial direction of the shaft body (see Fig. 9 below – there are four fins that are perpendicular to the shaft body and the fins extend along the radial direction of the shaft body).
    PNG
    media_image2.png
    1004
    896
    media_image2.png
    Greyscale

Claims 18-20 have been addressed in the above updated rejection.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723